Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 8/5/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al (US 2011/0198357 A1).
Regarding claims 1, 2, and 8, Muller teaches a coated product comprising two or more coated film layers (e.g., hard base and fluorocarbon resin) (3, 4), wherein a degree of interface roughness Ra between a first layer (e.g., hard base) in the coated film layer and a second layer (e.g., non-stick coating such as PTFE or a clear coated film) (4) in contact with the first layer is 2 μm to 8 μm; wherein the second layer is an outermost layer of the coated product (para 14; para 60-70, fig 2).
Regarding claims 3-6, Muller suggests the hard base has a thickness of between 50 μm and 100 μm, and the non-stick coating generally has a thickness in the para 60-70); so these ranges overlap or lie within the ranges of the instant claims enough as to anticipate said ranges.  
Regarding claim 7, Muller suggests a surface coverage of the coated film layer is 95% by area or more (para 60-70, fig 2).

Claim Rejections - 35 USC § 103
Claims 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti Abril (US 2020/0239704 A1).
Regarding claims 1, 2, and 8, Marti Abril teaches a substrate comprising multiple layers of coating (para 88-91) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a coated product comprising two or more coated layers, wherein the second layer is an outermost layer of the coated product; wherein the outer coat may be a clear top coat (para 96-99, 292, 326).
Marti Abril further suggests the layer package must have a minimum roughness of 1 μm and a maximum roughness of 10 μm (para 322) which would rendered obvious to one of ordinary skill in the art at the time of invention that each layer could have a minimum roughness of 1 μm and a maximum roughness of 10 μm (i.e., a first layer in the coated film layer and a second layer in contact with the first layer is 1 μm to 10 μm.
Regarding claims 3-6, Marti Abril suggests the top coat has a thickness of at least 10 μm and the coating layer has a thickness of at least 40 μm (i.e., T1/T2 of 1.11 to 4) (para 102, 167, 181); so these ranges overlap or lie within the ranges of the instant claims enough as to suggest or otherwise render obvious said ranges.
Regarding claim 7, Marti Abril suggests the purpose of the coating is that of a printed image (para 21-22); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the surface coverage of the image per aesthetic design requirements or preference.
Regarding claim 9, Marti Abril suggests a substrate, wherein a surface roughness Ra of the substrate is smaller than the degree of interface roughness Ra between the first layer and the second layer (para 322, 324).
Regarding claim 10, Marti Abril suggests the layer package comprises a minimum arithmetic average roughness of larger or equal than 1 μm (Ra≥1 μm), in particular larger or equal than 3 μm (Ra≥3 μm) and further in particular larger or equal than 5 μm (Ra≥5 μm); and/or a maximum thickness of the layer package being at least 2 μm, in particular 10 μm, further in particular 20 μm and further in particular 40 μm; which would have rendered obvious to  one of ordinary skill in the art at the time of invention that the layers in the package could have a different (less or more) or the same roughness as long as the minimum roughness is met (i.e., wherein a surface roughness Ra of an outermost surface of on a coated film layer side of the coated product is smaller than the degree of interface roughness Ra between the first layer and the second layer).
Regarding claim 11, Marti Abril teaches a coating material, in particular for generating a coating layer, the coating material being provided in the form of particles and comprising a curable resin and a curing agent (para 348, 366); wherein a plurality of coating layers may be applied (para 417); wherein the coating materials may be different (para 435-438) which would have rendered obvious to one of ordinary skill in the art at the time of invention a powder coating material set comprising a first powder coating material that contains a resin and a curing agent; and a second powder coating material that contains a resin and a curing agent.
Marti Abril further suggests the coating materials may be different (para 435-438) and the coatings may contain pigments (i.e., powder coating material) with a d90 diameter of more than 10 μm and less than 150 μm (para 254) which would have suggested to one of ordinary skill in the art different pigments based upon the color necessary per layer and a different pigment size; so Marti Abril would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the volume average particle diameter of the first powder coating material is 30 μm to 100 μm, and the volume average particle diameter of the second powder coating material is 5 μm to 15 μm, since these ranges lie within or overlap the range of pigment particle size as suggested by Marti Abril.
Regarding claims 13-15, Marti Abril suggests the sphericity of the particles is linked with the resolution, quality and also haptic effects (i.e., touch or feel of the surface) (para 897); so it would have been obvious to one of ordinary skill in the art to adjust the sphericity of the pigment particles of the first and second coating materials, and therein the ratio between the two, to optimize the resolution, quality and also haptic effects of the coating layers and therein that of the surface of the final article of which is coated.


Response to Arguments
Applicant's arguments filed 8/5/21 have been fully considered but they are not persuasive.
Applicant contends that both Muller and Marti Abril refer to the a roughness measured when the layer package is not laminated with other layers and the interface roughness Ra refers to a roughness of the interface produced by the contact between the first layer and the second layer, and the interface roughness is measured in a state that the first layer is in contacted with the second layer.
This is not persuasive. The Applicant has produced no evidence that the lamination process would change the roughness of the first layer (i.e., the interface roughness); and Table 2 of the instant specification to which the Applicant refers also appears to fail to demonstrate a change between the roughness in the first layer and that of the interface roughness. Therefore, the roughness of the first layer would be equated to the interface roughness based upon the broadest reasonable interpretation in light of the specification. Furthermore, Muller suggests the first layer roughness aids in adherence of the second or non-stick coating (para 62); as does Marti Abril (para 40, 344, 643).
Applicant contends that Marti Abril fails to suggest the volume average particle diameter of the first powder coating material is 30 μm to 100 μm. This is not persuasive. Marti Abril suggests the coating materials may be different (para 435-438) and the coatings may contain pigments (i.e., powder coating material) with a d90 diameter of more than 10 μm and less than 150 μm (para 254) which would have suggested to one of ordinary skill in the art different pigments based upon the color necessary per layer and a different pigment size; so Marti Abril would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the volume average particle diameter of the first powder coating material is 30 μm to 100 μm, and the volume average particle diameter of the second powder coating material is 5 μm to 15 μm, since these ranges lie within or overlap the range of pigment particle size as suggested by Marti Abril.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783